Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This action responsive to applicant’s amendment of 6/4/21.  Claims 1-11 are pending and rejected. 

Priority
 	Applicant’s claim of priority to application 62/572656 filed 10/16/2017 is acknowledged.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 1-4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puin (US20050266952) in view of Rossia et al. (Ep2620311) in further view of Severinsson et al. (US20170059023)wherein Puin teaches: 
(re: cl 1) a differential (¶17;#16, #28) coupled with the prime mover to receive torque from the prime mover (¶17, #12 ); 
a pair of primary shafts disposed along an axis and rotatably coupled with the differential for receiving torque from the differential (#74/ #174 ¶19/¶31, input shafts transmitting to axles #30L, #30R);
a pair of reducers each coupled with one of the primary shafts, each reducer including: a sun gear fixed about the primary shaft for rotating with the primary shaft (#58L, #58R; ¶27); 
a plurality of planet gears (80L) meshed with and rotatable about the sun gear and each including a center (¶20, #76L-sun #80L-planet);
a ring (78L) positioned about and meshed with the planet gears (#80L, ¶21);
a planet carrier rotatably connected to the center of each of the planet gears and rotatable about the axis (#68, ¶19);  
a low gear clutch moveable between an engaged position and a disengaged position, wherein the low gear clutch fixes the ring to a ground in the engaged position, and wherein the low gear clutch disconnects the ring from the ground in the disengaged position (¶28-“Brake units 110L and 110R are schematically shown to each include a band 112L and 112R of friction material that is bonded to ring gears 78L and 78R, and a brake actuator 114L and 114R,”; first brake unit 110L is operable in its released mode to permit unrestricted rotation of ring gear 78L and in its locked mode to brake rotation of ring gear 78L. Likewise, second brake unit 110R is operable in 
an upshift clutch moveable between a contact position and a released position, wherein the upshift clutch fixes the primary shaft to the wheel output in the contact position and wherein the upshift clutch disconnects the primary shaft from the wheel output in the released position (¶28-“, first brake unit 110L is operable in its released mode to permit unrestricted rotation of ring gear 78L and in its locked mode to brake rotation of ring gear 78L. Likewise, second brake unit 110R is operable in its released mode to permit unrestricted rotation of ring gear 78R and in its locked mode to brake rotation of ring gear 78R”, ¶30-permits overdriving an axle in released position);
a controller connected with the low gear clutch and the upshift clutch for selectively shifting the clutches, the low gear clutch and the upshift clutch (#36; ¶22.-“ Thus, second mode clutch 60R functions in its locked mode to increase the rotary speed of right axleshaft 30R which, in turn, causes differential 56 to decrease the rotary speed of left axleshaft 30L, thereby directing more drive torque to right axle shaft 30R than is directed to left axleshaft 30L. Second mode clutch 60R is shifted between its released and locked modes via actuation of power-operated clutch actuator 96R in response to control signals from ECU 36.”). 
Rossia et al. teaches what Puin lacks of: 
a wheel output fixed to the planet carrier and rotatable about the axis (¶27-“a planet gear carrier element 22 (in the following indicated as "planet gear carrier 22") splined to the end of the first axle shaft 10'”,);
It would have been obvious at the effective time of the invention for Puin to fix the carrier to the axle to assist in driving the vehicle straight by eliminating non-zero yaw vectoring as taught by Rossia et al..  

 A driveline assembly for a vehicle, including: wherein the prime mover is an electric motor (¶3; ¶86-“ comprises a single motor which is connectable to a differential mechanism via a transmission, and wherein the electrical motor can couple to the transmission in two or more ways, corresponding to the different modes”).
It would have been obvious at the effective time of the invention for Puin to substitute the internal combustion engine prime mover with an electric motor prime mover to operate the vehicle as a low emission,  low maintenance vehicle as taught by Severinsson et al..

Rossia et al. teaches what Puin lacks of: 
 (re: cl 2) wherein the upshift clutch fixes the ring to the planet carrier in the contact position, and wherein the upshift clutch spaces the ring from the planet carrier in the released position (¶19-“ “Ring gear 66 is fixed for rotation with a carrier 68 associated with differential 56” with 22-“ Second mode clutch 60R is shown to be operably disposed between ring gear 78R of second speed changing unit 58R and housing 52. In particular, second mode clutch 60R includes a clutch hub 90R that is fixed for rotation with ring gear 78R, a drum 92R non-rotatably fixed to housing 52, a multi-plate clutch pack 94R operably disposed between hub 90R and drum 92R, and a power-operated clutch actuator 96R. Second mode clutch 60R is operable in a first or "released" mode so as to permit unrestricted relative rotation of ring gear 78R. In contrast, second mode clutch 60R is also operable in a second or "locked" mode to brake rotation of ring gear 78R, thereby causing the rotary speed of sun gear 76R to be increased relative to carrier 68.”- for sun to rotating relative the ring gear the planet and carriers must also be rotating relative 
It would have been obvious at the effective time of the invention for Puin to fix the carrier to the ring to lock the reduction in place for normal operating speeds not needing reduction or vectoring as taught by Rossia et al..

Puin teaches:
(re: cl 3) wherein the upshift clutch fixes the sun gear to the wheel output in the contact position, and wherein the upshift clutch spaces the sun gear from the wheel output in the released position (¶20-“a sun gear 76R fixed for rotation with right axleshaft 30R”)

Rossia et al. teaches what Puin lacks of: 
 (re: cl 4) wherein the differential includes a center clutch configured to shift between a locked position and an unlocked position, wherein the center clutch causes the primary shafts to rotate at the same speed as one another when the center clutch is in the locked position, and wherein the center clutch allows the primary shafts to rotate at different speeds relative to one another when the center clutch is in the unlocked positon (¶25; #11-differential locking clutch). 
It would have been obvious at the effective time of the invention for Puin to have a clutch for locking and unlocking a differential clutch to control whether to drive each wheel during a torque vectoring event taught by Rossia et al..

Puin teaches: 
wherein the driveline assembly includes a differential (¶17; #16; #28) 
a first primary shaft and a second primary shaft each rotatably
coupled with the differential for receiving torque from the differential (#74/ #174 ¶19/¶31, input shafts transmitting to axles #30L, #30R), 
a first reducer coupled with the first primary shaft and a second reducer coupled with the second primary shaft (#58L, #58R; ¶27), 
the first reducer connected to a first wheel output and the second reducer connected to a second wheel output, and wherein the first and second reducers are configured to selectively provide different gear ratios at the first and second wheel outputs (#58L, #58R; ¶27), 
wheel output, and wherein the first and second reducers are configured to selectively provide
different gear ratios at the first and second wheel outputs (¶27-In addition to on-off control of mode clutches 60L and 60R to establish the various drive modes associated with overdrive connections through speed changing units 58L and 58R, it is further contemplated and preferred that variable clutch engagement forces can be generated by power-operated actuators 96L and 96R to adaptively regulate the left-to-right speed and torque characteristics. This "adaptive" control feature is desirable since it functions to provide enhanced yaw and stability control for vehicle 10.), 
 the method including: identifying the torque vectoring event for a first wheel output during a high range drive operation with a controller (¶27-“ECU 36 compares this reference yaw rate with an "actual" yaw rate value detected by yaw sensor 46. This comparison will determine whether vehicle 10 is in an understeer or an oversteer condition, as well as the severity of the condition, so 
shifting a second upshift clutch of  the second reducer that is coupled to the second primary shaft from a contact position into a released position the second upshift clutch fixes the second primary the to the second wheel output in the contact position to provide a high speed and low torque output to the second wheel output while in the contact position, and wherein the second upshift clutch provides a gear reduction between the second primary shaft and the first wheel output in the released position to provide a low speed and high torque output to the second wheel output while in the released position (¶28, “first brake unit 110L is operable in its released mode to permit unrestricted rotation of ring gear 78L and in its locked mode to brake rotation of ring gear 78L. Likewise, second brake unit 110R is operable in its released mode to permit unrestricted rotation of ring gear 78R and in its locked mode to brake rotation of ring gear 78R”, ¶30-permits overdriving an axle in released position-¶30-“ when first mode clutch 60L is released and second mode clutch 60R is locked, second gearset 58R overdrives right axleshaft 30R due to braking of ring gear 78R. In addition, the concurrent braking of side gear 70R causes a corresponding increase in rotary speed of side gear 70L which, in turn, drives ring gear 78L so as to reduce the rotary speed of sun gear 70L and left axleshaft 30L.”).
modulating a first upshift clutch of first reducer from a contact position into a released position, (¶23-“Preferably, controlled device 100 is capable of receiving variable electric control signals from ECU 36 for permitting variable regulation of the magnitude of the clutch engagement force generated and applied to the clutch packs so as to permit "adaptive" control of the mode clutches.”)
wherein the first upshift clutch directly fixes the first primary shaft to the first wheel output in the contact position to provide a high speed and low torque output to the first wheel output while in shaft and the first wheel output in the released position to provide a low speed and high torque output to the first wheel output while in the released position (¶28, ¶30-“ when first mode clutch 60L is released and second mode clutch 60R is locked, second gearset 58R overdrives right axleshaft 30R due to braking of ring gear 78R. In addition, the concurrent braking of side gear 70R causes a corresponding increase in rotary speed of side gear 70L which, in turn, drives ring gear 78L so as to reduce the rotary speed of sun gear 70L and left axleshaft 30L.”).
shifting the second upshift clutch into the contact position(¶28-“ mode clutches 60L and 60R, which were disclosed to be of the multi-plate friction clutch variety, are replaced by first (left) and second (right) mode clutches, hereinafter referred to as first and second brake units 110L and 110R, respectively…, Active yaw control system 34 is again shown to be associated with drive mechanism 28A to selectively control actuation (i.e., on-off or adaptive) of brake actuators 114L and 114R so as to vary the driven rotary speed of axleshafts 30L and 30R for controlling the side-to-side speed differentiation and torque transfer characteristics of drive mechanism 28A. “; ¶30-“ In contrast, when first mode clutch 60L is released and second mode clutch 60R is locked, second gearset 58R overdrives right axleshaft 30R due to braking of ring gear 78R. In addition, the concurrent braking of side gear 70R causes a corresponding increase in rotary speed of side gear 70L which, in turn, drives ring gear 78L so as to reduce the rotary speed of sun gear 70L and left axleshaft 30L.”).
Rossia et al. teaches what Puin lacks of: 
and shifting the center clutch into the unlocked position after the torque event is over  (25- unlocks center clutch #11 for highway travel).

Rossia et al. teaches what Puin lacks of: 
the differential including a center clutch configured to be switched between a locked position causing the first and second
primary shafts to rotate at the same speed as one another and an unlocked position allowing the first and second primary shafts to rotate at different speeds relative to one another (¶25; #11-differential locking clutch under control of ¶48-#90 CPU controls actuators),
It would have been obvious at the effective time of the invention for Puin to have a clutch for and performing a locking and unlocking a differential clutch to control whether to drive each wheel during a torque vectoring event vs. drive the vehicle through a low coefficient surface taught by Rossia et al..
It would have been obvious at the effective time of the invention for Puin to release the differential clutch after conclusion of a torque vectoring event to let the vehicle perform differential vectoring and permit minimal friction down the road during highway driving and have a clutch locking and unlocking a differential clutch to control whether to vector the vehicle straight or in the yaw rotation as taught by Rossia et al..
It would have been obvious at the effective time of the invention for Puin to release the differential clutch after conclusion of a torque vectoring event and lock the reduction drives into an upshift position to increase gear ration and minimize tire friction for highway travel and into a locked position to controllably drive the lateral planetary gear systems for use in torque control as taught by Rossia et al..
Severinsson et al.  teaches what Puin lacks of: 
Differential  Is coupled with an electric motor to receive torque from the electric motor (#110; ¶109-electric motor used to create differential speeds through application into the differential), 
It would have been obvious at the effective time of the invention for Puin to use an electric motor to create differential speeds at the differential as a motor can selectively control the direction and magnatide of differential speed between the wheels as taught by Severinsson et al.

	Claim(s) 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Puin (US20050266952) in view of Rossia et al. (Ep2620311) wherein Puin teaches: 
(re: cl 5)    A method for operating a driveline assembly for a vehicle, the method including: identifying a torque vectoring event for a first wheel output during a low range drive operation with a controller (¶27-“ECU 36 compares this reference yaw rate with an "actual" yaw rate value detected by yaw sensor 46. This comparison will determine whether vehicle 10 is in an understeer or an oversteer condition, as well as the severity of the condition, so as to permit yaw control system 34 to be adaptively control actuation of the mode clutches to accommodate such steering tendencies.”); and 
shifting a first upshift clutch of a first reducer that is coupled to the first primary shaft from a contact position toward released position during the torque vectoring event, wherein the first upshift clutch fixes the first primary shaft to a first wheel output in the contact position to provide a high speed and low torque output to the first wheel output while in the contact position, and wherein the first upshift clutch provides a gear reduction between the first primary shaft and the first wheel output in the released position to provide a low speed and high torque output to the first wheel output while in the released position (28, 30-“ when first mode clutch 60L is released and 
Rossia et al. teaches what Puin lacks of: 
shifting a center clutch of a differential from an unlocked position to a locked position during the torque vectoring event, wherein a first primary shaft and a second primary shaft are coupled to the differential and able to rotate at different speeds than one another while the center clutch is in the unlocked position, and wherein the first and second primary shafts are fixed for rotation at the same speed as one another while the center clutch is in the locked position (¶25; #11-differential locking clutch).
It would have been obvious at the effective time of the invention for Puin to have a clutch for locking and unlocking a differential clutch to control whether to drive each wheel during a torque vectoring event taught by Rossia et al..

Rossia et al. teaches what Puin lacks of: 
(re: cl 6) further including simultaneously shifting the first upshift clutch into the contact position (¶19-deactivating vectoring locks the axles to a no reduction or 1:1 axle ratio for highway use)
and shifting the center clutch to the unlocked position after a determination that the torque event is over  (¶25- unlocks center clutch #11 for highway travel).  
It would have been obvious at the effective time of the invention for Puin to release the differential clutch after conclusion of a torque vectoring event and lock the reduction drives into 

Puin teaches:
(re: cl 7) a low gear clutch moveable between an engaged position and a disengaged position, wherein the low gear clutch fixes the ring to a ground in the engaged position, and wherein the low gear clutch disconnects the ring from the ground in the disengaged position (¶28
“Brake units 110L and 110R are schematically shown to each include a band 112L and 112R of friction material that is bonded to ring gears 78L and 78R, and a brake actuator 114L and 114R,”; first brake unit 110L is operable in its released mode to permit unrestricted rotation of ring gear 78L and in its locked mode to brake rotation of ring gear 78L. Likewise, second brake unit 110R is operable in its released mode to permit unrestricted rotation of ring gear 78R and in its locked mode to brake rotation of ring gear 78R).

 (re: cl 7) wherein the first reducer includes:
a sun gear fixed about the first primary shaft for rotating with the first primary
shaft  ##76 fig 5-¶31);  
a plurality of planet gears meshed with and rotatable about the sun gear and each including a center ((¶21, #80L); 	
a ring positioned about and meshed with the planet gears (¶20, #78L with 80L).
Rossia et al. teaches what Puin lacks of: 

	It would have been obvious at the effective time of the invention for Puin to fix the carrier to the axle to assist in driving the vehicle straight by eliminating non-zero yaw vectoring as taught by Rossia et al..

Puin teaches:
(re: cl 8) wherein the first upshift clutch fixes the ring to the planet carrier in the contact position, and wherein the upshift clutch spaces the ring from the planet carrier in the released position (¶19-“Ring gear 66 is fixed for rotation with a carrier 68 associated with differential 56” with 22-“ Second mode clutch 60R is shown to be operably disposed between ring gear 78R of second speed changing unit 58R and housing 52. In particular, second mode clutch 60R includes a clutch hub 90R that is fixed for rotation with ring gear 78R, a drum 92R non-rotatably fixed to housing 52, a multi-plate clutch pack 94R operably disposed between hub 90R and drum 92R, and a power-operated clutch actuator 96R. Second mode clutch 60R is operable in a first or "released" mode so as to permit unrestricted relative rotation of ring gear 78R. In contrast, second mode clutch 60R is also operable in a second or "locked" mode to brake rotation of ring gear 78R, thereby causing the rotary speed of sun gear 76R to be increased relative to carrier 68.”- for sun to rotating relative the ring gear the planet and carriers must also be rotating relative the ring gear).


(re: cl 10) further including modulating an amount of torque provided to the electric motor of the driveline assembly to control the amount of torque transmitted to a second wheel output opposite the first wheel output (¶23-force control device #104 in the embodiment of an electric motor). 

Response to Amendments/Argument
	Applicant’s amendment was sufficient to overcome rejections under 35 USC 112. 
Applicant’s amendment was insufficient and arguments unpersuasive in overcoming the prior art rejections to claims 1-10.  
There is an interchangeability of the rotatable components for providing alternate connections in the planetary gear system.  As such, Puiu fixes the side wheel to sun gear, the connecting to the carrier is being taught by Rossia and the selection of the sun gear vs. the carrier is merely a design choice. 
(¶ 30) permits overdriving in the released position.  As such, while in released position the clutch enables an upshift to the specific wheel released.  
With both released, the system acts as a differential for yaw control with one wheel operating lower than the other, so the release of the clutches results in a low gear clutch on one side whilst the other side is upshifted (¶ 30-–“Drive mechanism 28B is also operable when first mode clutch 60L is locked and second mode clutch 60R is released to have first gearset 58L overdrive left axleshaft 30L relative to ring gear 66 and carrier 68. Specifically, with ring gear 78L braked, side gear 70L is likewise braked such that pinions 72 cause side gear 70R to be rotated at 
Applicant’s amendment to claim 11-while likely insufficient to overcome the rejection of Puin in view of Rossia et al. in further view of Morgan as Morgan features a motor serving as a differential, with the new language of the motor driving the differential- Severinsson et al. appears a better fit as it features an engine driven differential with an electric  motor driving the differential to provide force left-right yaw control (#110; ¶109-electric motor used to create differential speeds through application into the differential),

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937. The examiner can normally be reached on Mon, Tues, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, 
Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655